PER CURIAM.
This appeal was taken by the defendants in a mortgage foreclosure suit filed by the plaintiffs in Lee County, Florida.
Plaintiffs individually were the purchasers of real property in Lee County, Florida. One of the individual defendants was the broker in some of the sales. The individual defendants formed a company for the purpose of developing the plaintiffs’ land and other land in the same area. Controlling interest in the development company was held by the individual defendants. The development company thereafter made an agreement with some of the plaintiffs for the development and sale of the plaintiffs’ land. Other development agreements were made between others of the plaintiffs and the defendants individually.
Thereafter, the development company became in default in purchase payments of certain heavy equipment and was in danger of losing this equipment, thereby not being in a position to fulfill the development contract. The plaintiffs were prevailed upon to lend the sum of $50,000.00 to the development company and the individual defendants for the purpose of paying obligations on the heavy equipment.
As security for this loan, the company gave a mortgage on all of the equipment which it owned, and the individual defendants assumed the debt, and as additional security gave two real property mortgages on property they owned individually.
The money loaned by the plaintiffs was placed in an escrow fund and disbursed directly to the various equipment companies or finance companies to whom debts were owed on the equipment on account of purchases made either by one of the individual defendants or the corporate defendant. When no payments were made on the principal or interest provided for in the mortgage and defendants stopped development work on the property, this action to foreclose the note and mortgages was filed. The defendants made affirmative defenses of fraud, laches and unclean hands, and counterclaimed asking for an accounting for certain real estate agreements and development contracts.
After a full trial upon the merits, the Chancellor entered a Final Judgment for the plaintiffs ordering foreclosure of the mortgages, directing payment of the amount found due, and directing a sale of the security upon failure of the defendants to make such payment. The Chancellor found that the defendants were not entitled to recovery upon thier counterclaim; that the plaintiffs owed nothing on account of such contracts and were not entitled to recover back any overpayment made thereon.
Upon a detailed and extensive study of the record in this cause, this Court finds that the Chancellor below was confronted with many factual questions. There is substantial competent evidence in the record in this cause to support the conclusions and decision of the Chancellor.
Finding no error in the record, the judgment appealed from is affirmed.
Affirmed.
LILES, C. J., HOBSON, J., and LEN-FESTEY, JAMES A., Associate Judge, concur.